DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 and 19 are objected to because of the following informalities:  
(1) Regarding claim 9:
The examiner suggests amending line 2 to “a receiver including plural serial receiver circuits,” for obvious typo correction.
Line 12 recites “the first and second consecutive signal transitions”; there is a lack of antecedent basis, the examiner suggests changing to “a first and second consecutive signal transitions”.
(2) Regarding claim 10:
Lines 5-6 recite “while in a training mode”, as “training mode” has been introduced in line 4, the examiner suggests changing to “while in the training mode”.
(3) Regarding claim 19:
Line 3 recites “the efficiency-based encoding mode”; there is a lack of antecedent basis, the examiner suggests changing to “an efficiency-based mode”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-20 of U.S. Patent No. 11,038,526 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 11,038,526 B2
1
A semiconductor chip, comprising: 



a transmitter connected to a receiver by plural wires; and 




wherein the transmitter is configured to send to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions 






with a first duration between the first and second signal transitions, 

wherein the first duration represents a first particular multi-bit data value.
1
A semiconductor chip, comprising: 
a receiver having a circuit to generate a local clock signal; 
a transmitter connected to the receiver by plural wires; and wherein the semiconductor chip is configured to selectively operate in an efficiency-based encoding mode and while operating in efficiency-based encoding mode sending from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions, and 



wherein the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal, wherein the first duration represents a first particular multi-bit data value.
2
The semiconductor chip of claim 1, wherein the semiconductor chip comprises a microprocessor, a graphics processing unit, or an accelerated processing unit.
2
The semiconductor chip of claim 1, wherein the semiconductor chip comprises a microprocessor, a graphics processing unit, an accelerated processing unit.
3
The semiconductor chip of claim 1, 

the receiver comprises a circuit to generate a local clock signal and is configured to measure the first duration using the local clock signal, 





wherein the local clock signal includes a series of high and low states, the receiver being configured to delay commencement of measurement of the first duration while the local clock signal is in a low state.
3/1
A semiconductor chip, comprising: 
a receiver having a circuit to generate a local clock signal, wherein the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal.
The semiconductor chip of claim 1, wherein the local clock signal includes a series of high and low states, the receiver being configured to delay commencement of measurement of the first duration while the local clock signal is in a low state.
6
The semiconductor chip of claim 1, wherein the receiver includes a mapping of a known data value to the first duration between the first and second consecutive signal transitions.
6
The semiconductor chip of claim 1, wherein the receiver includes a mapping of a known data value to the first duration between the first and second consecutive signal transitions.
7
The semiconductor chip of claim 1, wherein the transmitter is configured to send to the receiver on at least one other of the wires a second wave form having first and second consecutive signal transitions 


with a second duration between the first and second consecutive signal transitions of the second wave form, 

the second duration being indicative of a second particular data value.
7
The semiconductor chip of claim 1, wherein the transmitter is configured to send to the receiver on at least one other of the wires a second wave form having first and second consecutive signal transitions, and the receiver is configured to receive the second wave form and measure a second duration between the first and second consecutive signal transitions using the local clock signal, the second duration being indicative of a second particular data value.
8
The semiconductor chip of claim 7, wherein the receiver is configured to combine the first particular multi-bit data value and the second particular data value into a combined data value.
8
The semiconductor chip of claim 7, wherein the receiver is configured to combine the first particular multi-bit data value and the second particular data value into a combined data value.
9
A semiconductor chip, comprising: 

receiver including plural serial receiver circuits, each of the serial receiver circuits having a circuit to generate a local clock signal; and 
a transmitter connected to the serial receiver circuits by plural wires, 











wherein the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using at least one of the local clock signals, wherein the first duration represents a first particular multi-bit data value.
9
A semiconductor chip, comprising: 
a receiver including plural serial receiver circuits, each of the serial receiver circuits having a circuit to generate a local clock signal, and 
a transmitter connected to the serial receiver circuits by plural wires, the semiconductor chip being configured to selectively operate in an efficiency-based encoding mode and while operating in efficiency-based encoding mode sending from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions; and 
wherein the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using at least one of the local clock signals, wherein the first duration represents a first particular multi-bit data value.
10
The semiconductor chip of claim 9, where each of the serial receiver circuits comprises a counter to count clock cycles of the local clock signal and generate a received value based on the counted clock cycles, and a training controller connected to the counter and operable in a training mode and an operational mode, the training controller being operable, while in a training mode, to receive a sequence of numbers and a sequence of wave forms wherein each of the wave forms has a duration between rising and falling edges corresponding to one of the numbers, and to store the numbers and the corresponding durations in a look up table for use by the counter during the operational mode.
10
The semiconductor chip of claim 9, where each of the serial receiver circuits comprises a counter to count clock cycles of the local clock signal and generate a received value based on the counted clock cycles, and a training controller connected to the counter and operable in a training mode and an operational mode, the training controller being operable, while in the training mode, to receive a sequence of numbers and a sequence of wave forms wherein each of the wave forms has a duration between rising and falling edges corresponding to one of the numbers, and to store the numbers and the corresponding durations in a look up table for use by the counter during the operational mode.
11
The semiconductor chip of claim 9, wherein the circuit to generate a local clock signal comprises a C-element having an output connected to the counter, a first input connected to the output, and a second input, the C-element being operable to output a first logic level if the first input and the second input are both at the first logic level or to output a second logic level if the first input and the second input are not both at the first logic level in order to bring the first input and the second input both to the first logic level.
11
The semiconductor chip of claim 9, wherein the circuit to generate the local clock signal comprises a C-element having an output connected to the counter, a first input connected to the output, and a second input, the C-element being operable to output a first logic level if the first input and the second input are both at the first logic level or to output a second logic level if the first input and the second input are not both at the first logic level in order to bring the first input and the second input both to the first logic level.
12
The semiconductor chip of claim 11, wherein the first input comprises an inverter and a programmable delay line.
12
The semiconductor chip of claim 11, wherein the first input comprises an inverter and a programmable delay line.
13
The semiconductor chip of claim 9, wherein the local clock signal includes a series of high and low states, each of the serial receiver circuits being configured to delay commencement of measurement of the first duration while the local clock signal is in a low state.
13
The semiconductor chip of claim 9, wherein the local clock signal includes a series of high and low states, each of the serial receiver circuits being configured to delay commencement of measurement of the first duration while the local clock signal is in a low state.
14
The semiconductor chip of claim 9, wherein each of the serial receiver circuits comprises an edge detector and a counter to count clock cycles of the local clock signal and generate a received value based on the counted clock cycles, the edge detector being configured to detect the first signal transition and in response thereto generate a pulse, and the counter being configured to receive the pulse and commence counting clock cycles upon receipt of the pulse, and the edge detector being configured to detect the second signal transition and in response thereto generate another pulse, the counter being configured to receive the another pulse and cease counting clock cycles upon receipt of the another pulse.
14
The semiconductor chip of claim 9, wherein each of the serial receiver circuits comprises an edge detector and a counter to count clock cycles of the local clock signal and generate a received value based on the counted clock cycles, the edge detector being configured to detect the first signal transition and in response thereto generate a pulse, and the counter being configured to receive the pulse and commence counting clock cycles upon receipt of the pulse, and the edge detector being configured to detect the second signal transition and in response thereto generate another pulse, the counter being configured to receive the another pulse and cease counting clock cycles upon receipt of the another pulse.
15
The semiconductor chip of claim 9, wherein each of the serial receiver circuits includes a mapping of a known data value to the duration between the first and second consecutive signal transitions.
15
The semiconductor chip of claim 9, wherein each of the serial receiver circuits includes a mapping of a known data value to the duration between the first and second consecutive signal transitions.
16
The semiconductor chip of claim 9, wherein the transmitter is configured to send to one of the serial receiver circuits on at least one other of the wires a second wave form having first and second consecutive signal transitions, and the serial receiver circuit is configured to receive the second wave form and measure a second duration between the first and second consecutive signal transitions using the local clock signal, the second duration being indicative of a second particular data value.
16
The semiconductor chip of claim 9, wherein the transmitter is configured to send to one of the serial receiver circuits on at least one other of the wires a second wave form having first and second consecutive signal transitions, and the serial receiver circuit is configured to receive the second wave form and measure a second duration between the first and second consecutive signal transitions using the local clock signal, the second duration being indicative of a second particular data value.
17
The semiconductor chip of claim 16, wherein the receiver is configured to combine the first particular multi-bit data value and the second particular data value into a combined data value.
17
The semiconductor chip of claim 16, wherein the receiver is configured to combine the first particular multi-bit data value and the second particular data value into a combined data value.
18
A computing device, comprising: 
a receiver having a circuit to generate a local clock signal; and 
a transmitter connected to the receiver by plural wires, wherein: 
the computing device is configured to send from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions; and 




the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal, wherein the first duration represents a first particular multi-bit data value.
18
A computing device, comprising: 
a receiver having a circuit to generate a local clock signal; 
a transmitter connected to the receiver by plural wires; 
the computing device being configured to selectively operate in an efficiency-based encoding mode and while operating in efficiency-based encoding mode sending from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions; and 
wherein the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal, wherein the first duration represents a first particular multi-bit data value.
19
The computing device of claim 18, comprising a storage device operable to store non-transient computer readable instructions to enable the computing device to operate in the efficiency-based encoding mode.
19
The computing device of claim 18, comprising a storage device operable to store non-transient computer readable instructions to enable the computing device to operate in the efficiency-based encoding mode.
20
The computing device of claim 18, comprising a semiconductor chip, the semiconductor chip including the receiver and the transmitter.
20
The computing device of claim 18, comprising a semiconductor chip, the semiconductor chip including the receiver and the transmitter.


(1) Regarding claim 1-3, 6-8:
Claims 1-3 and 6-8 of US Patent 11,038,526 B2 discloses all subject matter of claims 1-3 and 6-8 as shown in the above comparison, therefore, claims 1-3 and 6-8 of US Patent 11,038,526 B2 anticipated claims 1-3 and 6-8.
(2) Regarding claims 9-17:
Claims 9-17 of US Patent 11,038,526 B2 discloses all subject matter of claim 9 as shown in the above comparison, therefore, claims 9-17 of US Patent 11,038,526 B2 anticipated claims 9-17.
(3) Regarding claims 18-20:
Claims 18-20 of US Patent 11,038,526 B2 discloses all subject matter of claims 18-20, therefore, claims 18-20 of US Patent 11,038,526 B2 anticipated claims 18-20.

Claims 1, 3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, and 10 of U.S. Patent No. 10,566,996 B2 in view of NPL (DESC: Energy-Efficient Data Exchange using Synchronized Counters by Mahdi Nazm Bojnordi and Engin Ipek, published on 12/7/2013) and Hammerschmidt (US 2016/0142071 A1). 
Claim
Instant Application
Claim
US Patent 10,566,996 B2
1
A semiconductor chip, comprising: 

a transmitter connected to a receiver by plural wires; and 




wherein the transmitter is configured to send to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions 


with a first duration between the first and second signal transitions, 



wherein the first duration represents a first particular multi-bit data value.
1
A method of operating a computing device, comprising: 


selectively operating the computing device in an efficiency-based encoding mode; 
while operating in efficiency-based encoding mode, transmitting data from a transmitter to a receiver connected by plural wires by sending from the transmitter on at least one but not all of the wires a wave form having first and second signal transitions; and 
receiving the wave form with the receiver and measuring a first duration between the first and second signal transitions using a locally generated clock signal not received from the transmitter, the first duration being indicative of a first particular data value.
3
The semiconductor chip of claim 1, 

the receiver comprises a circuit to generate a local clock signal and is configured to measure the first duration using the local clock signal, 



wherein the local clock signal includes a series of high and low states, the receiver being configured to delay commencement of measurement of the first duration while the local clock signal is in a low state.
2/1
receiving the wave form with the receiver and measuring a first duration between the first and second signal transitions using a locally generated clock signal not received from the transmitter, the first duration being indicative of a first particular data value.
The method of claim 1, wherein the locally generated clock signal includes a series of high and low states, the method comprising delaying commencement of measurement of the first duration while the locally generated clock signal is in a low state.
6
The semiconductor chip of claim 1, wherein the receiver includes a mapping of a known data value to the first duration between the first and second consecutive signal transitions.
5
The method of claim 1, comprising providing the receiver with a mapping of a known data value to the first duration between the first and second signal transitions.
7
The semiconductor chip of claim 1, wherein the transmitter is configured to send to the receiver on at least one other of the wires a second wave form having first and second consecutive signal transitions 
with a second duration between the first and second consecutive signal transitions of the second wave form, 
the second duration being indicative of a second particular data value.
6
The method of claim 1, comprising sending from the transmitter on at least one other of the wires a second wave form having first and second signal transitions and receiving the second wave form with the receiver and measuring a second duration between the first and second signal transitions using a locally generated clock signal not received from the transmitter, the second duration being indicative of a second particular data value.
8
The semiconductor chip of claim 7, wherein the receiver is configured to combine the first particular multi-bit data value and the second particular data value into a combined data value.
10
The method of claim 6, comprising combining the first and second particular data values into a combined data value.


(1) Regarding claim 1:
Claim 1 of US Patent 10,566,996 B2 discloses all subject matter of claim 1 as
shown in the above comparison, except (a) the computing device is a semiconductor
chip comprising a receiver and a transmitter connected to the receiver by plural wires;
and (b) the particular data value is a multi-bit data value.
With respect to (a), NPL discloses an on-chip communication system on a chip
comprises a DESC transmitter and a DESC receiver wherein the transmitter uses a
plurality of wires for communication between the DESC transmitter and the DESC
receiver (page 235, section 3 DATA EXCHANGE USING SYNCHRONIZED
COUNTERS).
It is desirable to have the computing device is a semiconductor chip comprising a receiver and a transmitter connected to the receiver by plural wires because it reduction of the size and power consumption of the computing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in claim 1 of US Patent 10,566,996 B2 for the benefit of reduction of the size and power consumption of the computing device. 
With respect to (b), Hammerschmidt teaches using pulse width to encode 4 bits of data (para. 0100).
It is desirable for the particular data value to be a multi-bit data value because it improves the data rate of the system. Therefore, it would have been obvious to one of ordinary  skill in the art before the effective filing date of the invention to employ the teaching of Hammerschmidt with claim 1 of US Patent 10,566,996 B2 and NPL for the benefit improving data rate.
(2) Regarding claims 3, 6-8:
Claims 2, 5-6 and 10 of US Patent 10,566,996 B2 further discloses all subject matter of claims 3, 6-8 respectively as shown in the above comparison.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,566,996 B2 in view of Hammerschmidt (US 2016/0142071 A1).
Claim
Instant Application
Claim
US Patent 10,566,996 B2
18
A computing device, comprising: 
a receiver having a circuit to generate a local clock signal; and 
a transmitter connected to the receiver by plural wires, wherein: 




the computing device is configured to send from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions; and 


the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal, wherein the first duration represents a first particular multi-bit data value.
1
A method of operating a computing device, comprising: 



selectively operating the computing device in an efficiency-based encoding mode; 
while operating in efficiency-based encoding mode, transmitting data from a transmitter to a receiver connected by plural wires by sending from the transmitter on at least one but not all of the wires a wave form having first and second signal transitions; and 
receiving the wave form with the receiver and measuring a first duration between the first and second signal transitions using a locally generated clock signal not received from the transmitter, the first duration being indicative of a first particular data value.


Regarding claim 18:
Claim 1 of US Patent 10,566,996 B2 discloses a method of a computing device that  comprises a transmitter and receiver connected by plural wires for communicating, thus  satisfied all limitation of claim 18, except the particular data value is a multi-bit data value.
However, Hammerschmidt teaches using pulse width to encode 4 bits of data (para. 0100).
It is desirable for the particular data value to be a multi-bit data value because it improves the data rate of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Hammerschmidt with claim 1 of US Patent 10,566,996 B2 for the benefit improving data rate.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,566,996 B2 in view of Hammerschmidt (US 2016/0142071 A1) as applied to claim 18, and further in view of Langberg et al. (US 5,852,630).
Claim 1 of US Patent 10,566,996 B2 and Hammerschmidt together discloses all subject matter of claim18 as discussed above, but fails to explicitly disclose a storage device operable to store non-transient computer readable instructions to enable the computing device to operate in the efficiency-based encoding mode.
However, Langberg et al. teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium. The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65). One skilled in the art would have clearly recognized that the method of NPL would have been implemented by software. The implemented software would perform same function of the hardware for less expense and higher adaptability, and flexibility. Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 1 of US Patent 10,566,996 B2 and Hammerschmidt for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,566,996 B2 in view of Hammerschmidt (US 2016/0142071 A1) as applied to claim 18, and further in view of NPL (DESC: Energy-Efficient Data Exchange using Synchronized Counters by Mahdi Nazm Bojnordi and Engin Ipek, published on 12/7/2013).
Claim 1 of US Patent 10,566,996 B2 and Hammerschmidt together discloses all subject matter of claim18 as discussed above, but fails to explicitly disclose a semiconductor chip, the semiconductor chip including the receiver and the transmitter.
However, NPL discloses an on-chip communication system on a chip comprises a  DESC transmitter and a DESC receiver wherein the transmitter uses a plurality of wires for communication between the DESC transmitter and the DESC receiver (page 235, section 3 DATA EXCHANGE USING SYNCHRONIZED COUNTERS).
It is desirable to have the computing device is a semiconductor chip comprising a receiver and a transmitter connected to the receiver by plural wires because it reduction of the size and power consumption of the computing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in claim 1 of US Patent 10,566,996 B2 and Hammerschmidt for the benefit of reduction of the size and power consumption of the computing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0342249) in view of Warren (US 7,694,264 B2) and NPL (DESC: Energy-Efficient Data Exchange using Synchronized Counters by Mahdi Nazm Bojnordi and Engin Ipek, published on 12/7/2013).
(1) Regarding claim 1:
Yang discloses a device, comprising:
a transmitter connected to a receiver by plural wires (A differential-p point-to-point interconnect 106 may be used to transmit a first differential PWM signal and the differential-n point-to-point interconnect 108 may be used to transmit a second differential PWM signal, thereby constituting a differential pair of signals, para. 0017; the examiner interprets the interconnect 106 and 108 as the claimed plurality of wires), and 
wherein the transmitter is configured to send to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions with a first duration between the first and second signal transitions (transmitter 104 and receiver 112 communication using differential P point to point interconnect 106 and differential N point to point interconnect 108 as shown in figure 1A using pulse width modulation, para. 0017 and 0019; it is inherently that pulse width modulation comprises a first and second transition and a duration between the first and second transition as the pulse width), 
wherein the first duration represents a first particular value (receiver 112 receives the PWM signal from transmitter 104 over interconnect 106 and 108 as shown in figure 1A to retrieve recovered data, as shown in figure 6, a bit 0 and bit 1 is represent by different single ended PWM signal).
Yang further discloses a process of retrieving the received signal comprising generating a oversampled clock signal 210 by a 12 pulse PWM clock generator 208 (fig. 2, para. 0022) in figure 2 and used the oversampled clock signal for sampling received input signal in sample & hold unit 212 and edge an edge of the sampled signal by edge detector 218, counter 222 received count up signal and count down signal output by the edge detector 218 and count the number of oversampled clock signal 210 between the edges as shown in figure 6 (para. 0056) (the examiner interprets the counting between the rising edge and the fall edge as the claimed limitation of measuring a first duration between the first and second transitions using a locally generated clock signal (oversampled clock signal 210)), the counter value is input to decision unit/data recovery 226 to recover the transmitted signal from transmitter 104 (para. 0056), but fails to disclose (a) the first duration represent a first particular multi-bit data value; and (b) the device of Yang is a semiconductor chip.
With respect to (a), in the same field of endeavor of pulse width encoding, Warren further discloses using falling edge of a pulse; location A denotes 00, falling edge location B denotes 01, falling edge location C denotes a null, falling edge location D denotes 10 and falling edge location E denotes 11 as shown in figure 2B (col. 6, lines 6-17).
It is desirable to have the first duration represents a first particular multi-bit data value because it improves the transmission rate of the system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to employ the teaching of Warren in the method of Yang for the benefit of improving the transmission rate.
With respect to (b), NPL discloses an on-chip communication system on a chip comprises a  DESC transmitter and a DESC receiver wherein the transmitter uses a plurality of wires for communication between the DESC transmitter and the DESC receiver (page 235, section 3 DATA EXCHANGE USING SYNCHRONIZED COUNTERS).
It is desirable to have the computing device is a semiconductor chip comprising a receiver and a transmitter connected to the receiver by plural wires because it reduction of the size and power consumption of the computing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Yang and Warren for the benefit of reduction of the size and power consumption of the device.
(2) Regarding claim 2:
Yang, Warren and NPL disclose all subject matter of claim 1, and NPL further discloses the semiconductor chip comprises a microprocessor, a graphics processing unit, or an accelerated processing unit (Page 240, Section 4.1, Architecture, Large SRAM caches have a significant impact on the energy and performance of microprocessors. Due to the large number of transistors dedicated to the last level cache, designing an energy-efficient microprocessor necessitates optimizations that reduce excessive leakage energy in the SRAM cells and the peripheral circuitry).
(3) Regarding claim 3:
Yang, Warren and NPL disclose all subject matter of claim 1, and Yang further discloses the receiver comprises a circuit to generate a local clock signal (12-pulse PWM clock generator 208 generates an oversampled clock signal 210 as shown in figure 2, para. 0022) and is configured to measure the first duration using the local clock signal (the oversampled clock signal 210 is used by the edge detector 218 and counter 222 as shown in figure 2, para 0023, 0026), wherein the local clock signal includes a series of high and low states (oversampled clock signal as shown in figure 6), the method comprising delaying commencement of measurement of the first duration while the locally clock signal is in a low state (as the counter receives the count up pulse from the edge detector 218, the counter 222 start counting number of oversampled clock signal until the reception of a reset & count down pulse. As shown in figure 6, the counter delays the counting process until it receives the first clock pulse (high state) (the examiner interprets this delay as the limitation of “delaying commencement of measurement of the first duration while the locally generated clock signal is in a low state”); thus satisfied the claimed limitation.
(4) Regarding claim 4:
Yang, Warren and NPL disclose all subject matter of claim 1, and Yang further discloses the receiver includes an edge detector (edge detector 218 in figure 2) and a counter (counter 222 in figure 2), the edge detector being configured to detect the first signal transition and in response thereto generating a pulse (count up pulse as shown in figure 6), and the counter configured to receive the pulse and commence counting clock cycles upon receipt of the pulse, and the edge detector being configured to detect the second signal transition and in response thereto generate another pulse (reset and count down pulse as shown in figure 6), the counter being configured to receive the another pulse and cease counting clock cycles upon receipt of the another pulse (the edge detector 218 receives the single-ended PWM signal 216 as an input. The single-ended PWM signal 216 is processed to determine the occurrence of rising and falling edges in the signal 216. For example, the detection of a rising edge results in the issue of a count-up signal 220 by the edge detector 218. The detection of a falling edge results in the issue of a countdown signal 220 by the edge detector 218. In addition, the edge detector 218 may also generate a reset signal in addition to a count-down signal 220 upon detecting a falling edge for the single-ended PWM signal 216; the counter 222 receives the edge detection signals 220 as inputs. For example, the counter 222 may increase the count based on a received count-up signal 220 and decrease the count based on a received count-down signal 220, para. 0025-0026; the count is incremented, decremented, or reset on the basis of count-up and count-down/reset signals generated by the edge detector 218, para. 0056, the examiner interprets the reset as the claimed cease counting action).
(5) Regarding claim 5:
Yang, Warren and NPL disclose all subject matter of claim 1, and Yang further discloses the counter is configured to generate a received value based on the counted clock signal (the counter 222 can determine a data output signal 224, para. 0026).
(6)    Regarding claim 6:
Yang, Warren and NPL disclose all subject matter of claim 1, and Yang further discloses the receiver includes a mapping of a known data value to the first duration between the first and second consecutive signal transitions (the present bit value maintained by the counter 222 at the end of each timing period marked by the reference clock signal is translated into a logical high or low value for sending to the decision/data recovery unit 226. For example, the counter value is positive at the end of the first and third timing periods; as such, the bit value sent from the counter 222 to the decision/data recovery unit 226 is "1" or a high logical value, para. 0056).
(7) Regarding claim 7:
Yang, Warren and NPL disclose all subject matter of claim 1, and Yang further discloses the transmitter is configured to send to the receiver on at least one other of the wires a second wave form having first and second consecutive signal transitions with a second duration between the first and second consecutive signal transitions of the second wave form, the second duration being indicative of a second particular data value (Yang discloses sending a pair of differential pulse signal, as shown in figure 1B a pair of differential-N signal and differential-P signal, as shown in figure 1B, each differential-N signal and differential-P signal has 2 edges and different duration, the examiner interprets the different duration of the differential-N signal and differential-P signal represent different particular data value as shown in figure 6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0342249) in view of Warren (US 7,694,264 B2).
Regarding claim 18:
A computing device, comprising: 
a receiver having a circuit to generate a local clock signal (receiver circuit as shown in figure 2, figure 2 comprises a 12-pulse PWM clock generator 208 generates an oversampled clock signal 210 as shown in figure 2, para. 0022); and 
a transmitter connected to the receiver by plural wires (A differential-p point-to-point interconnect 106 may be used to transmit a first differential PWM signal and the differential-n point-to-point interconnect 108 may be used to transmit a second differential PWM signal, thereby constituting a differential pair of signals, para. 0017; the examiner interprets the interconnect 106 and 108 as the claimed plurality of wires), wherein: 
the computing device is configured to send from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions (transmitter 104 and receiver 112 communication using differential P point to point interconnect 106 and differential N point to point interconnect 108 as shown in figure 1A using pulse width modulation, para. 0017 and 0019; it is inherently that pulse width modulation comprises a first and second transition and a duration between the first and second transition as the pulse width); and 
the receiver is configured to receive the first wave form and measure a first duration between the first and second consecutive signal transitions using the local clock signal Yang further discloses a process of retrieving the received signal comprising generating a oversampled clock signal 210 by a 12 pulse PWM clock generator 208 (fig. 2, para. 0022) in figure 2 and used the oversampled clock signal for sampling received input signal in sample & hold unit 212 and edge an edge of the sampled signal by edge detector 218, counter 222 received count up signal and count down signal output by the edge detector 218 and count the number of oversampled clock signal 210 between the edges as shown in figure 6 (para. 0056) (the examiner interprets the counting between the rising edge and the fall edge as the claimed limitation of measuring a first duration between the first and second transitions using a locally generated clock signal (oversampled clock signal 210)), wherein the first duration represents a first particular data value (receiver 112 receives the PWM signal from transmitter 104 over interconnect 106 and 108 as shown in figure 1A to retrieve recovered data, as shown in figure 6, a bit 0 and bit 1 is represent by different single ended PWM signal).
Yang fails to disclose the first duration represent a first particular multi-bit data value.
However, in the same field of endeavor of pulse width encoding, Warren further discloses using falling edge of a pulse; location A denotes 00, falling edge location B denotes 01, falling edge location C denotes a null, falling edge location D denotes 10 and falling edge location E denotes 11 as shown in figure 2B (col. 6, lines 6-17).
It is desirable to have the first duration represents a first particular multi-bit data value because it improves the transmission rate of the system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to employ the teaching of Warren in the method of Yang for the benefit of improving the transmission rate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0342249) in view of Warren (US 7,694,264 B2) as applied to claim 18, and further in view of NPL (DESC: Energy-Efficient Data Exchange using Synchronized Counters by Mahdi Nazm Bojnordi and Engin Ipek, published on 12/7/2011).
Yang and Warren disclose all subject matter of claim 18, but fail to disclose a semiconductor chip including the receiver and the transmitter.
However, NPL discloses an on-chip communication system on a chip comprises a  DESC transmitter and a DESC receiver wherein the transmitter uses a plurality of wires for communication between the DESC transmitter and the DESC receiver (page 235, section 3 DATA EXCHANGE USING SYNCHRONIZED COUNTERS).
It is desirable to have the computing device is a semiconductor chip comprising a receiver and a transmitter connected to the receiver by plural wires because it reduction of the size and power consumption of the computing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the device of Yang and Warren for the benefit of reduction of the size and power consumption of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Navid et al. (US 8,964,879 B2) discloses a crosstalk reduction coding schemes.
Tessarolo et al. (US 2012/0319751 Al) discloses a high resolution capture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/15/2022